See

LAROCCA HORNIK ROSEN

4

GREENBERG LLP

COURSELGRS AT |

 

 

 

AWW.

£
po
\

Bose EOP INES |
rn :

phe and

5

Yona

 

{
\
L:
i
i
5
{

DIRECT DIAL; 212.530.4831 {ho
EMAIL: JBLUMETT@LHRGB.COM —

VIA ECF

Hon. Alison J. Nathan

United States District Court
Southern District of New York |
40 Foley Square, Room 2102
New York, NY 10007

 

FRANK J. LAROCCA jo
JONATHAN L. HORNIK
LAWRENCE S. ROSEN
ROSE GREENBERG a
Amy D. CARLIN 4

wore | Parrick T. MCPARTLAND
i | Davip N. KITTREDGE «
‘f | JONATHAN F. BALL
i | JaRED E, BLUMETTI

KATELYN CANNING
FLORENCE R. GOFFMAN ae
SHERRY HAMILTON o
PETER KELEGIAN o

Drew TANNER +

LAUREN WEISSMAN-FALK

 

New York Bar ONtyY

New Jeasey Bar Onty

OF COUNSEL ATTORNENS

| CURTIFUD MATRIMONIAL LAW ATTORNEY

| [p

>

Sot

January 17, 2020
SO ORDERED:
y\ iS
ON, ALISON J. NATHAN
WMUTED STATES DISTRICT JUDGE

Re: Michelle Adams v. Equinox Holdings, Inc. et al.
Case No.: 1:19-cv-08461 (AJN) (SDA)

Dear Judge Nathan:

We are counsel for defendants Equinox Holdings, Inc., Joe Matarazzo, Matt Herbert, and
Wil Diaz (the “Defendants”) and are writing on behalf of plaintiffand Defendants to jointly request
that the Initial Conference scheduled for January 24, 2020 be adjourned.

The reason for the request is that the parties have been referred to court-ordered mediation,
which includes the requirement that they exchange initial discovery in accordance with the
Discovery Protocols. See ECF No. 21. The parties were just assigned a mediator yesterday and
are required to schedule their first mediation session by February 18, 2020.

For these reasons, it is respectfully requested that the Initial Conference be adjourned to a
date following the completion of the mediation. March 20, 2020, March 27, 2020 and April 3,
2020 are mutually agreeable alternate conference dates. All parties consent to this adjournment
and no prior request for this relief has been made in connection with this lawsuit.

 

 

The initial pretrial conference scheduled for
January 24, 2020 is hereby adjourned to April 3,
2020 at 3 p.m. A proposed case management
plan and joint letter are due no later than seven
days before the conference. See Dkt. No. 10.

SO ORDERED.

 

 

cc: Fred Lichtmacher, Esq. (Via ECF)

LAB £05 {62\Carrespondence\Hon. Nathan Lr, 1.17.20.do0x

a
o
o

Res péctfuyl lys wbmitted,
w i my

-
4 F soo
LEK ; fo
Po es ) ‘.

~

( Jared ti, Bluidetii? ~~~

 

 
